Citation Nr: 1135018	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1948 to January 1952.  He died in March 2006, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion to Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)


REMAND

In its Joint Motion, the Court notes that the Appellant sought service connection for the cause of the Veteran's death, asserting that the Veteran's service-connected rheumatic heart disease, inactive with residuals of rheumatic valvulitis and mitral incompetency contributed to the Veteran's March 2006 death.  

The Court, in granting its Joint Motion for remand, particularly found that the Board failed in its duty to assist the Appellant by obtaining relevant records that the Appellant adequately identified and that were potentially outstanding.  Additionally, the Court found that the Board failed to properly evaluate the lay evidence of record.  

As noted in the Joint Motion for remand, in an August 2006 statement, the Appellant indicated that the Veteran was treated by the VA facility in Winston-Salem, North Carolina, as well as by private physicians, including Dr. Tennant from Greensboro Cardiology Associates, and Dr. Peter Ennever, clearly listed on an August 2006 Authorization and Consent to Release Information to the VA.  While the Appellant submitted "a few" of the Veteran's private records from the weeks leading up to his death, there is no indication that the RO made attempts to obtain any available VA treatment records.  Nor did the RO attempt to ensure that all the private treatment records indicated on the Appellant's Authorization and Consent form were obtained.  As such, the duty to assist requires further development.  38 C.F.R. § 3.159(c).    

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain new authorizations, for any VA and non-VA providers identified by the Appellant.  Thereafter, the RO should attempt to obtain copies of all pertinent treatment records identified, to include records of treatment received by the Veteran from Drs. Stanley Tennant and Peter Ennever at the Moses Cone Health System.  If the RO cannot locate any identified VA records, the RO must specifically document what attempts were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Appellant must then be given an opportunity to respond. 

If the RO is unsuccessful in its efforts to obtain private medical records it should so inform the Appellant of its inability to obtain the evidence and request that he submit such evidence.

2. After records, if any are associated with the claims file, the RO/AMC should also undertake any other development it determines to be warranted.  In the event the RO/AMC finds that a review of the claims file by a physician is warranted, the RO/AMC should arrange for such a review (if possible by the same August 2006 physician) with appropriate expertise to provide an opinion as to whether there is a 50 percent or better probability that a disability incurred in or aggravated by active service either caused or substantially and materially contributed to the Veteran's death. 
   
(For a service-connected disability to be the cause of death, it must be singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it is causally shared in producing death; rather, there must be a causal connection.)

The rationale for all opinions expressed must be provided.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3. Then the RO/AMC should readjudicate the Appellant's claim for entitlement to service connection for the cause of the Veteran's death based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


